— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 29, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective September 19, 1974 on the ground she refused employment without good cause for which she was reasonably fitted by training and experience. The board found that on September 19, 1974 Kelly Service, Inc., offered claimant employment at Three Arrows, Corp. at Johnson City, New York at the rate of $2.35 per hour; that claimant was reasonably qualified for the employment by experience; that the rate of pay offered was at the prevailing rate for the position; and that claimant refused the employment for personal and noncompelling reasons without good cause. The board’s findings are supported by substantial evidence and must be sustained by this court (Labor Law, § 623; Matter of Fisher [Levine], 36 NY2d 146; Matter of Spack [Corsi], 305 NY 753). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.